Citation Nr: 1720554	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-30 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for colorectal cancer, or cancer of the colon, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to November 1987.  The Veteran died in January 2011 while his appeal was pending.  The appellant is his surviving spouse and the RO accepted her as the substitute appellant in a July 2012 letter.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010 (2016).

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while in service.

2.  Colorectal cancer was not shown in service or for many years after service; and is not otherwise related to service, to include as a result of ionizing radiation.


CONCLUSION OF LAW

The requirements for establishing service connection for colorectal cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard September 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Medical opinions were also obtained in this appeal.  The Veteran obtained a medical opinion from his treating VA oncologist in August 2009.  Moreover, the Director of Radiation and Physical Exposure provided an opinion in April 2010.  There is sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history, service records, and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.  

Service Connection

The Veteran contends that he is entitled to service connection for colorectal cancer, or cancer of the colon, due to exposure to ionizing radiation while serving as a radiation technician aboard nuclear submarines. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1113 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2016). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), such as malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, the competent medical evidence shows that the Veteran was diagnosed with colon cancer almost 20 years after separation.  Accordingly, entitlement to service connection by way of presumptive service connection of a 38 C.F.R. § 3.309 chronic disease is unavailable.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2016).  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is no evidence or assertion that symptoms of a malignant tumor/colon cancer were noted in service or within the one-year post-service presumptive period for malignant tumors.  Accordingly, the theories of chronicity and continuity under 38 C.F.R. § 3.303 (b) are not applicable.

VA regulations provide additional bases for service connection for Veterans who have been exposed to ionizing radiation.  

The first basis is a presumptive basis for diseases specific to "radiation exposed veterans" under 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309(d)(2016).  A "radiation-exposed veteran" is a Veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a "radiation-risk activity," which includes the following: (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) the occupation of Hiroshima or Nagasaki, Japan during specific periods; (C) internment as a prisoner of war in Japan during World War II; (D) service in which the service member was present during a specific period of time on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort.  38 C.F.R. § 3.309 (d)(3)(i)-(ii) (2016).  

Upon consideration of 38 C.F.R. § 3.309(d), the evidence shows that the Veteran does not qualify as a "radiation-exposed veteran."  There is no evidence that the Veteran participated in a "radiation-risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).

Second, service connection for a radiogenic disease, such as colon cancer, can be pursued on the basis of exposure to ionizing radiation as provided in 38 C.F.R. § 3.311 (2016).  Section 3.311 does not provide presumptive service connection for "radiogenic diseases" but provides special developmental procedures to help a Veteran or his survivors prove his claim on a direct basis.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service.  Further, the claim is referred to the Under Secretary for Benefits for consideration before adjudication when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki during a specific period, or other activities as claimed; (ii) the Veteran subsequently developed a radiogenic disease; and (iii) the radiogenic disease became manifest within the period specified.  38 C.F.R. § 3.311 (b)(1), (5) (2016).  Notably, if any of the foregoing three requirements are not met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances. 38 C.F.R. § 3.311 (b)(1) (2016).

Factors to be considered in determining whether a Veteran's disease resulted from exposure to ionizing radiation in service include: the probable dose, rate, and duration as a factor in inducing the disease; the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; the Veteran's gender and pertinent family history; the Veteran's age at time of exposure; the time-lapse between exposure and onset of the disease; and the extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  38 C.F.R. § 3.311 (e) (2016).

Private medical records reflect that the Veteran was diagnosed with colon cancer in March 2006.  A biopsy done in March 2006 showed adenocarcinoma in the colon. The Veteran continued to receive treatment for the metastatic colon cancer up until his passing in January 2011.  Colon cancer was listed among the causes of death on the Veteran's death certificate.

Service records show that the Veteran was exposed to ionizing radiation between October 1980 and August 1990.  The Veteran's DD Form 1141, Record of Exposure to Ionizing Radiation, dated October 1987 show an accumulated lifetime dose of 1.704 rem.  A VA memorandum dated in February 2010 reflects dose assessments that were provided by the Naval Dosimetry Center for the Veteran October 1980 and August 1990 were: 2.056 rem of Deep-Dose Equivalent (DDE)-Photon radiation exposure; Shallow Dose Equivalent (SDE), Whole Body (WB) radiation, and DDE-Neutron exposures were each noted to be 00.000 rem.

Based on the evidence of record showing that the Veteran was exposed to ionizing radiation while in service, the VA Director of Compensation and Pension Service sought a radiation review (including dose estimate) from the Under Secretary of Health in April 2010.  The request noted that the Veteran's cancer was diagnosed 19 years after the last in-service exposure.  The request also noted that the Veteran had a familial history of cancer; and that he was exposed to radiation post-service as a shipyard radiation technician. 

The VA Director of Radiation and Physical Exposure responded in an April 2010 memorandum.  The memorandum noted that the Veteran's in-service occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime.  Citing to the Health Physics Society position paper PS010-1 on Radiation Risk in Perspective, the memorandum indicated that when exposure falls below the level of 5 rem in a year or 10 rem in a lifetime, risks to health from radiation are either too small to be observed or are non-existent.  The memorandum concluded that because the Veteran's occupational radiation dose did not exceed 5 rem in one year, it is unlikely that the Veteran's colon cancer can be attributed to radiation exposure in service.  Based upon the conclusion of the Director of Radiation and Physical Exposure and a review of the evidence of record, the VA Director of Compensation and Pension Services issued a May 2010 letter finding that there was no reasonable possibility that the Veteran's colon cancer resulted from the in-service exposure to ionizing radiation.  

The Under Secretary's determination as to whether it is at least as likely as not that the Veteran's claimed disabilities resulted from exposure to radiation in service is considered highly persuasive.

Notwithstanding the above, the Veteran is not precluded from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no other competent evidence of record supporting a nexus between the Veteran's colon cancer and his service, to include radiation exposure therein.  

The service treatment records are silent for complaint, treatment or diagnosis related to colon cancer.  The appellant does not contend that colon cancer was manifested in service or shortly thereafter.  Rather, the sole contention has been that the Veteran's colon cancer is due to radiation exposure in service.  

The evidence of record includes an August 2009 letter from a VA oncologist written at the Veteran's request regarding this claim.  The VA oncologist indicated that he had treated the Veteran for his stage IV colon cancer and that he reported radiation exposure while he was in service.  The oncologist also noted Veteran's report of post-service exposure due to his occupation as a shipyard radiation technician; however, he acknowledged that he did not know the levels of the Veteran's radiation exposure during or after service.  The oncologist referred to a paper in the American Journal of Epidemiology from 2001 which studied the relationship between cancer incidences and occupational exposure to ionizing radiation.  He indicated that a statistically significant increase risk of colon cancer had not been found in relation to occupational ionizing radiation exposure.  After reviewing the Veteran's medical records and the relevant medical literature, the oncologist expressed the opinion that the Veteran's colon cancer was not likely caused by or a result of exposure to radiation.

Both the VA Director of Radiation and Physical Exposure and the Veteran's VA oncologist determined there is no causal relationship between the Veteran's service and his colon cancer.  Individually and as a whole, the opinions are competent and persuasive as collectively; they take into consideration the relevant medical literature and scientific principles, the Veteran's in-service and post-service radiation exposure history, the Veteran's statements, and his clinical history.  There is no other competent medical evidence to the contrary.

The Board acknowledges the appellant's belief that the Veteran's cancer was due to service, particularly by way of exposure to ionizing radiation.  However, because the appellant has not been shown to possess the requisite medical training, specialized training or expertise, her lay opinion as to whether there is such a causal relationship is not competent and therefore has no probative value.  Claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Consequently, the preponderance of the evidence weighs against the claim.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for colorectal cancer, or cancer of the colon, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


